DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2020-212557, filed on 12/22/2020 was received with the present application.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “130” (plunger) mentioned in the description (e.g. in paragraphs 0005-0006). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 3-4 are objected to because of the following informalities that requires appropriate corrections:
In claim 3, line 15, the limitation “the center of the ratchet” should read “the rotation center of the ratchet”.
In claim 4, line 16, the limitation “the center of the ratchet” should read “the rotation center of the ratchet”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (International Patent Application WO2017/089663 A1).

In regards to claim 1, Fischer teach (Figures 1-10a) a tensioner (hydraulic tensioner 1) comprising: a housing (body 2) having a housing bore (internal chamber of the body 2) that is open on a front side; a plunger (piston 3) disposed inside the housing bore (internal chamber of the body 2) so as to be movable in a front and rear direction (outward-inward direction that is indicated by the arrow in figures 2, 3-3a, 5, 7a, 9-9a, and 10); the plunger (piston 3) having an outer circumferential surface (outer surface of the piston 3) with a rack portion (series of notches 7) thereon where a plurality of rack teeth (notches 7a) being formed along the front and rear direction (outward-inward direction); a main biasing unit (first spring 4) biasing the plunger (piston 3) forward (outward direction that is indicated by the arrow in figures 2, 7a, 9a, and 10); a ratchet (pawl 5) rotatably attached (via the rigid axis 10) to the housing (body 2); the ratchet (pawl 5) having a front pawl (first tooth 5a), a rear pawl (third tooth 5c), and an additional pawl (second tooth 5b) that are all spaced apart from each other in the front and rear direction (outward-inward direction) on a side face (side of the pawl 5 that faces the series of notches 7 on the piston 3) positioned opposite the rack portion (series of notches 7); and the front pawl (first tooth 5a) engaging with the rack portion (series of notches 7) to stop the plunger (piston 3) from moving rearward (inward direction that is indicated by the arrow in figures 3-3a, 5, and 9); wherein, the additional pawl (second tooth 5b) is formed between the front pawl (first tooth 5a) and the rear pawl (third tooth 5c) in the front and rear direction (outward-inward direction) on the side face (side of the pawl 5 that faces the series of notches 7 on the piston 3) positioned opposite the rack portion (series of notches 7) (see also paragraphs 0025-0053 in the translated WO2017/089663 A1 provided with this office action).

In regards to claim 2, Fischer teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-10a), the ratchet (pawl 5) being formed such that, when the ratchet (pawl 5) is rotated due to the plunger (piston 3) moving forward relative to the housing (body 3) and when the ratchet (pawl 5) transitions from a state where the front pawl (first tooth 5a) is engaged with the rack portion (series of notches 7) to stop the plunger (piston 3) from moving rearward (inward direction) to a state where the rear pawl (third tooth 5c) makes contact with the rack portion (series of notches 7), the ratchet (pawl 5) transitions from a state where only the front pawl (first tooth 5a) contacts the rack portion (series of notches 7) to a state where the front pawl (first tooth 5a) and the additional pawl (second tooth 5b) contact the rack portion (series of notches 7), after which the ratchet (pawl 5) transitions from a state where only the additional pawl (second tooth 5b) contacts the rack portion (series of notches 7) to a state where the additional pawl (second tooth 5b) and the rear pawl (third tooth 5c) contact the rack portion (series of notches 7), after which the ratchet (pawl 5) transitions to a state where only the rear pawl (third tooth 5c) contacts the rack portion (series of notches 7) (figures 3-10a clearly illustrate, the first tooth 5a, second tooth 5b, and the third tooth 5c, all sequentially engaging with the notches 7a of the series of notches 7, as the pawl 5 rotating about the pivot axis 6 during the movement of the piston 3 in the outward direction; wherein, said rotation of the pawl 5 about the pivot axis 6 can lead to only the first tooth 5a contacting the notches 7a, both the first tooth 5a and the second tooth 5b contacting the notches 7a simultaneously, only the second tooth 5b contacting the notches 7a simultaneously, both the second tooth 5b and the third tooth 5c contacting the notches 7a simultaneously, and/ or only the third tooth 5c contacting the notches 7a).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer.

In regards to claim 3, Fischer teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-10a), the ratchet (pawl 5) being formed such that, the additional pawl (second tooth 5b) has a tip positioned (tip end of the second tooth 5b) more forward in the front and rear direction (outward-inward direction) than a rotation center of the ratchet (pivot axis 6 of the pawl 5) in a state where the front pawl (first tooth 5a) is engaged with the rack portion (series of notches 7) to stop the plunger from moving rearward (inward direction); and when the front pawl (first tooth 5a) is engaged with the rack portion (series of notches 7) to stop the plunger (piston 3) from moving rearward (inward direction), ‘A’ can define a distance between the rotation center of the ratchet (pivot axis 6 of the pawl 5) to a tip of the front pawl (tip end of the first tooth 5a) in a lateral direction perpendicular to the front and rear direction (outward-inward direction), ‘B’ can define a distance between the rotation center of the ratchet (pivot axis 6 of the pawl 5) to the tip of the additional pawl (tip end of the second tooth 5b) in the lateral direction, and ‘C’ can define a distance between the rotation center of the ratchet (pivot axis 6 of the pawl 5) to a tip of the rear pawl (tip end of the third tooth 5c) in a radial direction with a center being the rotation center of the ratchet (pivot axis 6 of the pawl 5); wherein, the distances ‘A’, ‘B’, and ‘C’ satisfy a relationship of A ≥ B (as illustrated in the modified figure 3a below, when the second tooth 5b is oriented above the pivot axis 6 of the pawl, the lateral distance between tip end of the first tooth 5a and the pivot axis 6 is substantially equal to the lateral distance between tip end of the second tooth 5b and the pivot axis 6). However, Fischer does not explicitly disclose or illustrate, distance ‘C’ (radial distance from the tip end of the third tooth 5c and the pivot axis 6) being smaller than both distance ‘A’ (lateral distance between tip end of the first tooth 5a and the pivot axis 6) and distance ‘B (lateral distance between tip end of the second tooth 5b and the pivot axis 6), when the additional pawl (second tooth 5b) is located more forward in the front and rear direction (outward-inward direction) than the rotation center of the ratchet (pivot axis 6 of the pawl 5). In fact, said distance ‘C’ in Fischer’s reference also appear to be substantially equal to distance ‘A’ and distance ‘B’. 
Nevertheless, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to slightly shorten the rear pawl of the ratchet in Fischer’s tensioner (in other words, to decrease the radial distance between the tip of said rear pawl and the rotation center of the ratchet), and also to reduce the angular spacing between the additional pawl and said rear pawl in order to compensate for the shortened rear pawl. Since radial distance ‘C’ defined by the rear pawl in the ratchet taught by Fischer is substantially equal to the lateral distance ‘A’ defined by the front pawl and the lateral distance ‘B’ defined by the additional pawl, slightly shortening the rear pawl in such a manner would result in said radial distance ‘C’ (which is defines the radial distance from the rotation center of the ratchet to the tip of said rear pawl and) being smaller than both the lateral distance ‘A’ (which is defines the lateral distance the rotation center of the ratchet and the tip of the front pawl) and the lateral distance ‘B’ (which is defines the lateral distance the rotation center of the ratchet and the tip of the additional pawl); that is, such a modification to the rear pawl would satisfy the relationship A ≥ B > C. shortening radial extend of the rear pawl while also minimizing the angular spacing between the rear pawl and the additional pawl, will position the rear pawl of the ratchet closer to the rack teeth of the rack portion without contacting the rack teeth when the additional pawl in above the rotation center of the ratchet; this will allow the rear pawl to quickly and sufficiently engage the rack teeth, either alone or simultaneously with the additional pawl, as the ratchet is rotated further in a forward direction during the forward movement of the plunger; thereby effectively preventing any sudden rearward movement of the plunger in the tensioner.   


    PNG
    media_image1.png
    561
    815
    media_image1.png
    Greyscale


In regards to claim 4, Fischer teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-10a), the ratchet (pawl 5) being formed such that, the additional pawl (second tooth 5b) has a tip positioned (tip end of the second tooth 5b) more rearward in the front and rear direction (outward-inward direction) than a rotation center of the ratchet (pivot axis 6 of the pawl 5) or in line with the rotation center of the ratchet (pivot axis 6 of the pawl 5) in the front and rear direction (outward-inward direction), in a state where the front pawl (first tooth 5a) is engaged with the rack portion (series of notches 7) to stop the plunger from moving rearward (inward direction); and when the front pawl (first tooth 5a) is engaged with the rack portion (series of notches 7) to stop the plunger (piston 3) from moving rearward (inward direction), ‘A’ can define a distance between the rotation center of the ratchet (pivot axis 6 of the pawl 5) to a tip of the front pawl (tip end of the first tooth 5a) in a lateral direction perpendicular to the front and rear direction (outward-inward direction), ‘B’ can define a distance between the rotation center of the ratchet (pivot axis 6 of the pawl 5) to the tip of the additional pawl (tip end of the second tooth 5b) in the lateral direction, and ‘C’ can define a distance between the rotation center of the ratchet (pivot axis 6 of the pawl 5) to a tip of the rear pawl (tip end of the third tooth 5c) in a radial direction with a center being the rotation center of the ratchet (pivot axis 6 of the pawl 5); wherein, the distances ‘A’, ‘B’, and ‘C’ satisfy a relationship of A > C (as illustrated in the modified figure 3a above, when the second tooth 5b is oriented above the pivot axis 6 of the pawl, the lateral distance between tip end of the first tooth 5a and the pivot axis 6 is substantially equal to the lateral distance between tip end of the second tooth 5b and the pivot axis 6; therefore, when the second tooth 5b is oriented below or in line with the pivot axis 6 of the pawl by rotating the pawl 5 in a counterclockwise direction, the lateral distance between tip end of the first tooth 5a and the pivot axis 6 would be inherently greater than the lateral distance between tip end of the second tooth 5b and the pivot axis 6). Nevertheless, Fischer does not explicitly disclose or illustrate, distance ‘C’ (radial distance from the tip end of the third tooth 5c and the pivot axis 6) being smaller than distance ‘A’ (lateral distance between tip end of the first tooth 5a and the pivot axis 6), and said distance ‘C’ also being greater than or equal to distance ‘B (lateral distance between tip end of the second tooth 5b and the pivot axis 6), when the additional pawl (second tooth 5b) is located more rearward than the rotation center of the ratchet (pivot axis 6 of the pawl 5). In fact, said distances ‘A’, ‘B’ and ‘C’ in Fischer’s reference, all appear to be substantially equal in length.
However, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to slightly shorten the rear pawl of the ratchet in Fischer’s tensioner (in other words, to decrease the radial distance between the tip of said rear pawl and the rotation center of the ratchet), and also to reduce the angular spacing between the additional pawl and said rear pawl in order to compensate for the shortened rear pawl. Since radial distance ‘C’ defined by the rear pawl in the ratchet taught by Fischer is substantially equal to the lateral distance ‘A’ defined by the front pawl and the lateral distance ‘B’ defined by the additional pawl, slightly shortening the rear pawl so that it is equal to or greater than the lateral distance ‘B’ when the additional pawl is oriented more rearward of the rotation center of the ratchet, would result in said radial distance ‘C’ (which is defines the radial distance from the rotation center of the ratchet to the tip of said rear pawl and) being smaller than said lateral distance ‘A’ (which is defines the lateral distance the rotation center of the ratchet and the tip of the front pawl) but at least equal to said lateral distance ‘B’ (which is defines the lateral distance the rotation center of the ratchet and the tip of the additional pawl); that is, such a modification to the rear pawl would satisfy the relationship A > C ≥ B. shortening radial extend of the rear pawl while also minimizing the angular spacing between the rear pawl and the additional pawl in such a manner, will position the rear pawl of the ratchet closer to the rack teeth of the rack portion without contacting the rack teeth when the additional pawl in above the rotation center of the ratchet; this will allow the rear pawl to quickly and sufficiently engage the rack teeth, either alone or simultaneously with the additional pawl, as the ratchet is rotated further in a forward direction during the forward movement of the plunger; thereby effectively preventing any sudden rearward movement of the plunger in the tensioner.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                           /MICHAEL R MANSEN/                                                                   Supervisory Patent Examiner, Art Unit 3654